Lenroot, Judge,
delivered the opinion of the court:
This is an appeal from the decision of the Commissioner of Patents dismissing the opposition in a trade-mark case.
The opposition was filed by appellant against the trade-mark application of appellee. The trade-mark sought to be registered consists of the words “ Washington Park,” arranged in a somewhat rectangular border, with what is presumed to be an outline of the head of George Washington arranged at the lower part of the border.
The marks of appellant upon which the opposition is based consist of the words “Fashion Park,” “Fashion Park Clothes,” and “ Tailored at Fashion Park ”; all of the registrations, in addition to the words used, have a figure of two men on horseback. The goods of both parties to which .the marks are applied are the same, namely, men’s outer clothing.
The only question in the case is whether applicant’s mark so resembles that of opposer that confusion in trade is likely from their use. None of the testimony of opposer tended to show such confusion, and the matter must be determined from a consideration of the marks themselves.
The only common feature of appellant’s and appellee’s marks is the word “ Park.” Appellant has not acquired the exclusive use of the word “ park ” in a trade-mark, and therefore the question is, do the words “ Washington Park ” so nearly resemble the words “ Fashion Park ” as to cause confusion or mistake in the mind of the public, or to deceive purchasers.
*642We agree with the commissioner that the words “ Fashion ” and “ Washington ” have nothing in common in appearance, sound, or significance, and we do not believe that the use of the words “Washington Park ” would be confused by purchasers of men’s outer clothing with the words “ Fashion Park.”
The decision of the commissioner is affirmed.